Citation Nr: 0840484	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
June 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In June 2008 the Board remanded the case to 
afford the veteran a requested Board hearing.  

In August 2008, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's claims file reveals that a January 
1999 medical history report shows that he denied any bone, 
joint or other deformity and also denied any history of a 
"trick" or locked knee.  The accompanying enlistment 
examination report shows that a clinical evaluation of the 
veteran's lower extremities was normal and he was found 
qualified for service.  

In June 1999, he was given an early release from his initial 
entry training because he had an undisclosed medical problem 
and was not cleared for duty in time to finish his basic 
training prior to the start of high school.  However, private 
treatment records, dating as early as July 27, 1999, show the 
veteran reported right knee pain during basic training.  He 
also reported a previous right knee injury 5 years before 
that resolved within a few weeks.  The report noted that he 
had a recurrence of right knee problems without any 
significant recent injury.  An August 1999 MRI scan revealed 
evidence of either an ACL strain or partial tear.  

In an April 2000 report, a private orthopedic examiner opined 
that the veteran would not be able to tolerate Army basic 
training at that time because of a diagnosed right knee ACL 
tear.  U.S. Army Reserve documents, dated later that same 
month, show the veteran was found to be medically unfit for 
continued service due to "the injury sustained at initial 
entry training last year" and he was discharged later that 
same month.  

Subsequently, the veteran filed a claim for service 
connection for a right knee disability in June 2005 and was 
afforded a VA orthopedic examination in January 2006.  The 
examination report notes that the veteran's claims file was 
not available for review and the examiner offered no opinion 
regarding the etiology of the veteran's currently diagnosed 
sprained right knee.

The Board therefore finds that, in light of treatment records 
and Reserve personnel records contemporary to the veteran's 
ACDUTRA service showing relevant complaints, findings, 
treatment and diagnosis, the veteran should be afforded 
another VA orthopedic examination to determine the current 
nature, extent and etiology of any right knee disability, to 
include either a right knee sprain or ACL tear.  Pursuant to 
the VA's duty to assist, such an examination is necessary to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded another 
VA orthopedic examination to determine the 
nature and etiology of his current right 
knee disability.  The claims file should 
be made available to the examiner for 
review in connection with the examination.  
In light of the aforementioned medical and 
personnel records noting right knee 
complaints, the examiner should be asked 
to provide an opinion as to whether it is 
as least as likely as not that any current 
right knee disability had its onset during 
service, was a result of such service or 
was aggravated by such service.  The term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a right knee disability.  
If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




